85246: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31006: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85246


Short Caption:IN RE: GUARDIANSHIP OF SARNELLICourt:Supreme Court


Related Case(s):85467


Lower Court Case(s):Clark Co. - Eighth Judicial District - G025152Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAnthony Barone, Jr.
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


08/30/2022Filing FeeFiling Fee due for Appeal. (SC)


08/30/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-27184




08/30/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-27186




09/30/2022Order/DispositionalFiled Order Dismissing Appeal. To date, appellant has not paid the filing fee or otherwise responded to this court's notice. Accordingly, "this appeal is dismissed." (SC)22-31006




10/25/2022RemittiturIssued Remittitur. (SC).22-33531




10/25/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View